Exhibit 10.4

USAA AUTO OWNER TRUST 2010-1

AMENDED AND RESTATED
TRUST AGREEMENT

between

USAA ACCEPTANCE, LLC,
as the Depositor

and

WELLS FARGO DELAWARE TRUST COMPANY, NATIONAL ASSOCIATION
as the Owner Trustee

Dated as of February 24, 2010

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

 

 

 

 

ARTICLE I          DEFINITIONS

 

 

 

 

SECTION 1.1.

Capitalized Terms

1

 

SECTION 1.2.

Other Interpretive Provisions

1

 

 

 

 

ARTICLE II         ORGANIZATION

 

 

 

 

SECTION 2.1.

Name

2

 

SECTION 2.2.

Office

2

 

SECTION 2.3.

Purposes and Powers

2

 

SECTION 2.4.

Appointment of the Owner Trustee

3

 

SECTION 2.5.

Initial Capital Contribution of Trust Estate

3

 

SECTION 2.6.

Declaration of Trust

3

 

SECTION 2.7.

Organizational Expenses; Liabilities of the Holders

3

 

SECTION 2.8.

Title to the Trust Estate

3

 

SECTION 2.9.

Representations and Warranties of the Depositor

4

 

SECTION 2.10.

Situs of Issuer

5

 

 

 

 

ARTICLE III        CERTIFICATES AND TRANSFER OF CERTIFICATES

 

 

 

 

SECTION 3.1.

Initial Ownership

5

 

SECTION 3.2.

Authentication of Certificates

5

 

SECTION 3.3.

Form of the Certificates

5

 

SECTION 3.4.

Registration of Certificates

5

 

SECTION 3.5.

Transfer of Certificates

5

 

SECTION 3.6.

Lost, Stolen, Mutilated or Destroyed Certificates

7

 

SECTION 3.7.

Access to List of Certificateholders’ Names and Addresses

7

 

 

 

 

ARTICLE IV        ACTIONS BY OWNER TRUSTEE

 

 

 

 

SECTION 4.1.

Prior Notice to Certificateholders with Respect to Certain Matters

8

 

SECTION 4.2.

Action by Certificateholders with Respect to Certain Matters

8

 

SECTION 4.3.

Action by Certificateholders with Respect to Bankruptcy

8

 

SECTION 4.4.

Restrictions on Certificateholders’ Power

8

 

SECTION 4.5.

Majority Control

9

 

 

 

 

ARTICLE V         APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

 

 

 

 

SECTION 5.1.

Application of Trust Funds

9

 

SECTION 5.2.

Method of Payment

9

 

SECTION 5.3.

Sarbanes-Oxley Act

10

 

SECTION 5.4.

Signature on Returns

10

i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

Page

 

 

 

 

 

SECTION 5.5.

Accounting and Reports to Noteholders, Certificateholders, Internal Revenue
Service and Others

10

 

 

 

 

ARTICLE VI         AUTHORITY AND DUTIES OF OWNER TRUSTEE

 

 

 

SECTION 6.1.

General Authority

10

 

SECTION 6.2.

General Duties

11

 

SECTION 6.3.

Action upon Instruction

11

 

SECTION 6.4.

No Duties Except as Specified in this Agreement or in Instructions

12

 

SECTION 6.5.

No Action Except under Specified Documents or Instructions

12

 

SECTION 6.6.

Restrictions

12

 

 

 

 

ARTICLE VII        CONCERNING OWNER TRUSTEE

 

 

 

SECTION 7.1.

Acceptance of Trusts and Duties

13

 

SECTION 7.2.

Furnishing of Documents

13

 

SECTION 7.3.

Representations and Warranties

13

 

SECTION 7.4.

Reliance; Advice of Counsel

14

 

SECTION 7.5.

Not Acting in Individual Capacity

15

 

SECTION 7.6.

The Owner Trustee May Own Notes

15

 

 

 

 

ARTICLE VIII       COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE

 

 

 

 

 

 

SECTION 8.1.

The Owner Trustee’s Compensation

15

 

SECTION 8.2.

Indemnification

15

 

SECTION 8.3.

Payments to the Owner Trustee

16

 

 

 

 

ARTICLE IX         TERMINATION OF TRUST AGREEMENT

 

 

 

 

SECTION 9.1.

Dissolution of the Issuer

16

 

SECTION 9.2.

Winding Up of the Issuer

16

 

SECTION 9.3.

Limitations on Termination

16

 

 

 

 

ARTICLE X          SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

 

 

 

 

 

 

SECTION 10.1.

Eligibility Requirements for the Owner Trustee

17

 

SECTION 10.2.

Resignation or Removal of the Owner Trustee

17

 

SECTION 10.3.

Successor Owner Trustee

18

 

SECTION 10.4.

Merger or Consolidation of the Owner Trustee

18

 

SECTION 10.5.

Appointment of Co-Trustee or Separate Trustee

18

ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

Page

 

 

 

 

ARTICLE XI           MISCELLANEOUS

 

 

 

 

SECTION 11.1.

Amendments

20

 

SECTION 11.2.

No Legal Title to Trust Estate in Certificateholders

21

 

SECTION 11.3.

Limitations on Rights of Others

21

 

SECTION 11.4.

Notices

22

 

SECTION 11.5.

Severability

22

 

SECTION 11.6.

Separate Counterparts

22

 

SECTION 11.7.

Successors and Assigns

22

 

SECTION 11.8.

No Petition

22

 

SECTION 11.9.

Headings

23

 

SECTION 11.10.

Governing Law

24

 

SECTION 11.11.

[Reserved]

24

 

SECTION 11.12.

Waiver of Jury Trial

24

 

SECTION 11.13.

Information Requests

24

 

SECTION 11.14.

Form 10-D and Form 10-K Filings

24

 

SECTION 11.15.

Form 8-K Filings

24


 

 

Exhibit A

Form of Certificate

Exhibit B

Form of Owner Trustee’s Annual Certification

 

Regarding Item 1117 and Item 1119 of Regulation AB

iii

--------------------------------------------------------------------------------



          This AMENDED AND RESTATED TRUST AGREEMENT is made as of February 24,
2010 (as from time to time amended, supplemented or otherwise modified and in
effect, this “Agreement”) between USAA ACCEPTANCE, LLC, a Delaware limited
liability company, as the depositor (the “Depositor”), and WELLS FARGO DELAWARE
TRUST COMPANY, NATIONAL ASSOCIATION, a national banking association (“Wells
Fargo”), as the owner trustee (in such capacity, the “Owner Trustee”).

RECITALS

          WHEREAS, the Depositor and the Owner Trustee entered into that certain
Trust Agreement dated as of February 9, 2010 (the “Original Trust Agreement”),
pursuant to which the Issuer (as defined below) was created; and

          WHEREAS, in connection with the issuance of the Notes, the parties
have agreed to amend and restate the Original Trust Agreement;

          NOW THEREFORE, in consideration of the mutual agreements herein
contained, and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

          SECTION 1.1. Capitalized Terms. Unless otherwise indicated,
capitalized terms used in this Agreement are defined in Appendix A to the Sale
and Servicing Agreement dated as of the date hereof (as from time to time
amended, supplemented or otherwise modified and in effect, the “Sale and
Servicing Agreement”) among the Issuer, the Depositor, as seller, USAA Federal
Savings Bank, as servicer, and The Bank of New York Mellon, as indenture
trustee, as the same may be amended, modified or supplemented from time to time.

          SECTION 1.2. Other Interpretive Provisions. All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document delivered pursuant hereto unless otherwise defined therein. For
purposes of this Agreement and all such certificates and other documents, unless
the context otherwise requires: (a) accounting terms not otherwise defined in
this Agreement, and accounting terms partly defined in this Agreement to the
extent not defined, shall have the respective meanings given to them under GAAP;
(b) terms defined in Article 9 of the UCC as in effect in the State of Delaware
and not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule or Exhibit are
references to Articles, Sections, Schedules and Exhibits in or to this
Agreement, and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” means “including without limitation”; (f) references to any law
or regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; and (g) references to any Person
include that Person’s successors and assigns.

--------------------------------------------------------------------------------



ARTICLE II

ORGANIZATION

          SECTION 2.1. Name. The trust created under the Original Trust
Agreement shall be known as “USAA Auto Owner Trust 2010-1” (the “Issuer”), in
which name the Owner Trustee may conduct the business of such trust, make and
execute contracts and other instruments on behalf of such trust and sue and be
sued.

          SECTION 2.2. Office. The office of the Issuer shall be in care of the
Owner Trustee at the Corporate Trust Office or at such other address as the
Owner Trustee may designate by written notice to each Certificateholder, the
Depositor and the Administrator.

          SECTION 2.3. Purposes and Powers. The purpose of the Issuer is, and
the Issuer shall have the power and authority, to engage in the following
activities:

 

 

 

          (a) to issue the Notes pursuant to the Indenture and the Certificates
pursuant to this Agreement, and to sell, transfer and exchange the Notes and the
Certificates and to pay interest on and principal of the Notes and distributions
on the Certificates;

 

 

 

          (b) to acquire the property and assets set forth in the Sale and
Servicing Agreement from the Depositor pursuant to the terms thereof, to make
deposits to and withdrawals from the Collection Account, the Principal
Distribution Account and the Reserve Account and to pay the organizational,
start-up and transactional expenses of the Issuer;

 

 

 

          (c) to assign, Grant, transfer, pledge, mortgage and convey the Trust
Estate pursuant to the Indenture and to hold, manage and distribute to the
Certificateholders any portion of the Trust Estate released from the lien of,
and remitted to the Issuer pursuant to, the Indenture;

 

 

 

          (d) to enter into and perform its obligations under the Transaction
Documents to which it is a party;

 

 

 

          (e) to engage in those activities, including entering into agreements,
that are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith; and

 

 

 

          (f) subject to compliance with the Transaction Documents, to engage in
such other activities as may be required in connection with conservation of the
Trust Estate and the making of distributions to the Certificateholders and the
Noteholders.

          The Owner Trustee is hereby authorized to engage in the foregoing
activities on behalf of the Issuer. Neither the Issuer nor the Owner Trustee on
behalf of the Issuer shall engage in any activity other than in connection with
the foregoing or other than as required or authorized by the terms of this
Agreement or the other Transaction Documents.

 

 

 

 

2

Amended and Restated Trust Agreement

 

 

(USAA 2010-1)


--------------------------------------------------------------------------------



          SECTION 2.4. Appointment of the Owner Trustee. Upon the execution of
this Agreement, the Owner Trustee shall continue as trustee of the Issuer, to
have all the rights, powers and duties set forth herein.

          SECTION 2.5. Initial Capital Contribution of Trust Estate. As of the
date of the Original Trust Agreement, the Depositor sold, assigned, transferred,
conveyed and set over to the Owner Trustee the sum of $1. The Owner Trustee
hereby acknowledges receipt in trust from the Depositor, as of such date, of the
foregoing contribution, which shall constitute the initial Trust Estate and
shall be deposited in the Collection Account.

          SECTION 2.6. Declaration of Trust. The Owner Trustee hereby declares
that it will hold the Trust Estate in trust upon and subject to the conditions
set forth herein for the use and benefit of the Certificateholders, subject to
the obligations of the Issuer under the Transaction Documents. It is the intent
of the parties hereto that the Issuer constitute a statutory trust under the
Statutory Trust Statute and that this Agreement constitute the governing
instrument of such statutory trust. It is the intent of the parties hereto that,
solely for income, franchise and value added tax purposes, so long as there is a
single beneficial owner of the Certificates, the Issuer will be disregarded as
an entity separate from such beneficial owner and the Notes will be
characterized as debt. The parties agree that, unless otherwise required by
appropriate tax authorities, the Issuer will not file or cause to be filed
annual or other necessary returns, reports and other forms consistent with the
characterization of the Issuer as an entity separate from its owner. In the
event that the Issuer is deemed to have more than one beneficial owner for
federal income tax purposes, the Issuer will file returns, reports and other
forms consistent with the characterization of the Issuer as a partnership, and
this Agreement shall be amended to include such provisions as may be required
under Subchapter K of the Internal Revenue Code of 1986, as amended. Effective
as of the date hereof, the Owner Trustee shall have all rights, powers and
duties set forth herein and in the Statutory Trust Statute with respect to
accomplishing the purposes of the Issuer. The Owner Trustee filed the
Certificate of Trust with the Secretary of State of the State of Delaware as
required by Section 3810(a) of the Statutory Trust Statute. Notwithstanding
anything herein or in the Statutory Trust Statute to the contrary, it is the
intention of the parties hereto that the Issuer constitute a “business trust”
within the meaning of Section 101(9)(A)(v) of the Bankruptcy Code. For each
taxable year of the Issuer, pursuant to Sections 7704(c) and 7704(d) of the
Code, the principal activity of the Issuer will consist of purchasing and
holding debt receivables (which are capital assets to the Issuer) and issuing
and paying notes, and at least 90% of the Issuer’s gross income for each taxable
year of the Issuer will constitute “qualifying income” under such Code
provisions in the form of interest and gains from such receivables and other
qualifying income.

          SECTION 2.7. Organizational Expenses; Liabilities of the Holders. (a)
The Servicer shall pay organizational expenses of the Issuer as they may arise.

 

 

 

          (b) No Certificateholder (including the Depositor) shall have any
personal liability for any liability or obligation of the Issuer.

          SECTION 2.8. Title to the Trust Estate. Legal title to all the Trust
Estate shall be vested at all times in the Issuer as a separate legal entity.

 

 

 

 

3

Amended and Restated Trust Agreement

 

 

(USAA 2010-1)


--------------------------------------------------------------------------------



          SECTION 2.9. Representations and Warranties of the Depositor. The
Depositor hereby represents and warrants to the Owner Trustee that:

 

 

 

          (a) Existence and Power. The Depositor is a limited liability company
validly existing and in good standing under the laws of the State of Delaware
and has, in all material respects, all power and authority required to carry on
its business as now conducted. The Depositor has obtained all necessary licenses
and approvals in each jurisdiction where the failure to do so would materially
and adversely affect the ability of the Depositor to perform its obligations
under the Transaction Documents.

 

 

 

          (b) Authorization and No Contravention. The execution, delivery and
performance by the Depositor of each Transaction Document to which it is a party
(i) have been duly authorized by all necessary action on the part of the
Depositor and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational instruments or (C)
any material agreement, contract, order or other instrument to which it is a
party or its property is subject (other than violations of such laws, rules,
regulations, indenture or agreements which do not affect the legality, validity
or enforceability of any of such agreements and which, individually or in the
aggregate, would not materially and adversely affect the transactions
contemplated by, or the Depositor’s ability to perform its obligations under,
the Transaction Documents to which it is a party).

 

 

 

          (c) No Consent Required. No approval, authorization or other action
by, or filing with, any Governmental Authority is required in connection with
the execution, delivery and performance by the Depositor of any Transaction
Document other than (i) UCC filings, (ii) approvals and authorizations that have
previously been obtained and filings which have previously been made and (iii)
approvals, authorizations or filings which, if not obtained or made, would not
have a material adverse effect on the ability of the Depositor to perform its
obligations under the Transaction Documents to which it is a party.

 

 

 

          (d) Binding Effect. Each Transaction Document to which the Depositor
is a party constitutes the legal, valid and binding obligation of the Depositor
enforceable against the Depositor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting creditors’ rights generally and, if applicable the rights of creditors
of limited liability companies from time to time in effect or by general
principles of equity or other similar laws of general application relating to or
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity.

 

 

 

          (e) No Proceedings. There is no action, suit, Proceeding or
investigation pending or, to the knowledge of the Depositor, threatened against
the Depositor which, either in any one instance or in the aggregate, would
result in any material adverse change in the business, operations, financial
condition, properties or assets of the Depositor, or in any material impairment
of the right or ability of the Depositor to carry on its business substantially
as now conducted, or in any material liability on the part of the Depositor,



 

 

 

 

4

Amended and Restated Trust Agreement

 

 

(USAA 2010-1)


--------------------------------------------------------------------------------




 

 

 

or which would render invalid this Agreement or the Receivables or the
obligations of the Depositor contemplated herein, or which would materially
impair the ability of the Depositor to perform under the terms of this Agreement
or any other Transaction Document.

          SECTION 2.10. Situs of Issuer. The Issuer shall be located in the
State of Delaware.

ARTICLE III

CERTIFICATES AND TRANSFER OF CERTIFICATES

          SECTION 3.1. Initial Ownership. Upon the formation of the Issuer and
until the issuance of the Certificates, the Depositor is the sole beneficiary of
the Issuer; and upon the issuance of the Certificates, the Depositor will no
longer be a beneficiary of the Issuer, except to the extent that the Depositor
is a Certificateholder.

          SECTION 3.2. Authentication of Certificates. Concurrently with the
sale of the Transferred Assets to the Issuer pursuant to the Sale and Servicing
Agreement, the Owner Trustee shall cause the Certificates to be executed on
behalf of the Issuer, authenticated and delivered to or upon the written order
of the Depositor, signed by its chairman of the board, its president, its chief
financial officer, its chief accounting officer, any vice president, its
secretary, any assistant secretary, its treasurer or any assistant treasurer,
without further corporate action by the Depositor. The Certificates shall
represent 100% of the beneficial interest in the Issuer and shall be fully-paid
and nonassessable.

          SECTION 3.3. Form of the Certificates. Each Certificate, upon
issuance, will be issued in the form of a typewritten Certificate, substantially
in the form of Exhibit A hereto, representing a definitive Certificate. The
Owner Trustee shall execute and authenticate, or cause to be authenticated, each
definitive Certificate in accordance with the written instructions of the
Depositor.

          SECTION 3.4. Registration of Certificates. The Owner Trustee shall
maintain at its office referred to in Section 2.2, or at the office of any agent
appointed by it and approved in writing by the Certificateholders at the time of
such appointment, a register for the registration and transfer of any
Certificate.

          SECTION 3.5. Transfer of Certificates. (a) Any Certificateholder may
assign, convey or otherwise transfer all or any of its right, title and interest
in the related Certificate; provided, that (i) such transferee is either an
Affiliate of the Depositor or a Qualified Institutional Buyer, (ii) the Owner
Trustee and the Issuer receive an Opinion of Counsel stating that, in the
opinion of such counsel, such transfer will not cause the Issuer to be treated
as an association (or a publicly traded partnership) taxable as a corporation
for federal income tax purposes, (iii) such Certificate may not be acquired by
or for the account of or with the assets of a Benefit Plan, and (iv) no purchase
or transfer of a Certificate shall cause the Issuer to be required to withhold
on the transferee’s distributions as distributive shares of income under
Sections 871, 881 or 1446 of the Code, and neither the Owner Trustee nor the
Issuer will recognize any purchase or transfer of Certificates giving rise to
such withholding; provided, that the condition set forth in (ii) above

 

 

 

 

5

Amended and Restated Trust Agreement

 

 

(USAA 2010-1)


--------------------------------------------------------------------------------



will not apply to a transfer of 100% of the Certificate or Certificates to
United Services Automobile Association or its designated nominee, provided
United Services Automobile Association is considered a C Corporation for U.S.
federal income tax purposes (within the meaning of Section 1361(a)(2) of the
Code). By accepting and holding a Certificate (or any interest therein), the
Holder thereof shall be deemed to have represented and warranted that it is not
a Benefit Plan and is not purchasing the Certificate (or any interest therein)
on behalf of a Benefit Plan. The Owner Trustee shall have no duty to
independently determine that the requirement in (iii) and (iv) above is met and
shall incur no liability to any Person in the event the Holder of a Certificate
does not comply with such restrictions. Subject to the transfer restrictions
contained herein and in the Certificate, any Certificateholder may transfer all
or any portion of the beneficial interest in the Issuer evidenced by such
Certificate upon surrender thereof to the Owner Trustee accompanied by the
documents required by this Section 3.5. Such transfer may be made by a
registered Certificateholder in person or by his attorney duly authorized in
writing upon surrender of the Certificate to the Owner Trustee accompanied by a
written instrument of transfer and with such signature guarantees and evidence
of authority of the Persons signing the instrument of transfer as the Owner
Trustee may reasonably require. Promptly upon the receipt of such documents and
receipt by the Owner Trustee of the transferor’s Certificate, the Owner Trustee
shall record the name of such transferee as a Certificateholder and its
percentage of beneficial interest in the Issuer in the Certificate register and
issue, execute and deliver to such Certificateholder a Certificate evidencing
such beneficial interest in the Issuer. In the event a transferor transfers only
a portion of its beneficial interest in the Issuer, the Owner Trustee shall
register and issue to such transferor a new Certificate evidencing such
transferor’s new percentage of beneficial interest in the Issuer. Subsequent to
a transfer and upon the issuance of the new Certificate or Certificates, the
Owner Trustee shall cancel and destroy the Certificate surrendered to it in
connection with such transfer. The Owner Trustee may treat, for all purposes
whatsoever, the Person in whose name any Certificate is registered as the sole
owner of the beneficial interest in the Issuer evidenced by such Certificate,
and neither the Owner Trustee nor any agent of the Owner Trustee shall be
affected by notice to the contrary.

 

 

 

          (b) As a condition precedent to any registration of transfer under
this Section 3.5, the Owner Trustee may require the payment of a sum sufficient
to cover the payment of any tax or taxes or other governmental charges required
to be paid in connection with such transfer.

 

 

 

          (c) The Owner Trustee shall not be obligated to register any transfer
of a Certificate unless each of the transferor and the transferee have certified
to the Owner Trustee that such transfer does not violate any of the transfer
restrictions stated herein including, but not limited to clauses (d) and (e) of
this Section 3.5. The Owner Trustee shall not be liable to any Person for
registering any transfer based on such certifications.

 

 

 

          (d) No transfer (or purported transfer) of all or any part of a
Certificateholder’s interest (or any economic interest therein), whether to
another Certificateholder or to a Person who is not a Certificateholder, shall
be effective, and, to the fullest extent permitted by law, any such transfer (or
purported transfer) shall be void ab initio, and no Person shall otherwise
become a Certificateholder if, after such transfer (or purported transfer), the
Issuer would have more than 95 direct or indirect holders of an interest in


 

 

 

 

6

Amended and Restated Trust Agreement

 

 

(USAA 2010-1)


--------------------------------------------------------------------------------




 

 

 

the Certificates. For purposes of determining whether the Issuer will have more
than 95 direct or indirect holders of an interest in the Certificates, each
Person indirectly owning an interest through a partnership (including any entity
treated as a partnership for federal income tax purposes), a grantor trust or an
S Corporation for U.S. federal income tax purposes (within the meaning of
Section 1361(a)(1) of the Code) (each such entity, a “flow-through entity”)
shall be treated as a Certificateholder unless the Depositor determines in its
sole and absolute discretion, after consulting with qualified tax counsel, that
less than substantially all of the value of the beneficial owner’s interest in
the flow-through entity is attributable to the flow-through entity’s interest
(direct or indirect) in the Issuer.

 

 

 

          (e) No transfer shall be permitted if the same is effected through an
established securities market or secondary market (or the substantial equivalent
thereof) within the meaning of Section 7704 of the Code or would make the Issuer
ineligible for “safe harbor” treatment under Section 7704 of the Code.

          SECTION 3.6. Lost, Stolen, Mutilated or Destroyed Certificates. If (i)
any mutilated Certificate is surrendered to the Owner Trustee, or (ii) the Owner
Trustee receives evidence to its satisfaction that any Certificate has been
destroyed, lost or stolen, and upon proof of ownership satisfactory to the Owner
Trustee together with such security or indemnity as may be requested by the
Owner Trustee to save it harmless, the Owner Trustee shall execute and deliver a
new Certificate for the same percentage of beneficial interest in the Issuer as
the Certificate so mutilated, destroyed, lost or stolen, of like tenor and
bearing a different issue number, with such notations, if any, as the Owner
Trustee shall determine. Upon the issuance of any new Certificate under this
Section 3.6, the Issuer or Owner Trustee may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any transfer or exchange of a Certificate and any other
reasonable expenses (including the reasonable fees and expenses of the Issuer
and the Owner Trustee) connected therewith. Any duplicate Certificate issued
pursuant to this Section 3.6 shall constitute complete and indefeasible evidence
of ownership in the Issuer, as if originally issued, whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

          SECTION 3.7. Access to List of Certificateholders’ Names and
Addresses. The Owner Trustee shall furnish or cause to be furnished to the
Servicer and the Depositor, or to the Indenture Trustee, within fifteen (15)
days after receipt by the Owner Trustee of a written request therefor from the
Servicer or the Depositor, or the Indenture Trustee, as the case may be, a list,
in such form as the requesting party may reasonably require, of the names and
addresses of the Certificateholders as of the most recent Record Date. If three
or more Certificateholders or one or more holders of Certificates evidencing not
less than 25% of the beneficial interest in the Issuer evidenced by the
Certificates apply in writing to the Owner Trustee, and such application states
that the applicants desire to communicate with other Certificateholders with
respect to their rights under this Agreement or under the Certificates and such
application is accompanied by a copy of the communication that such applicants
propose to transmit, then the Owner Trustee shall, within five (5) Business Days
after the receipt of such application, afford such applicants access during
normal business hours to the current list of Certificateholders. Each
Certificateholder, by receiving and holding a Certificate, shall be deemed to
have agreed not to

 

 

 

 

7

Amended and Restated Trust Agreement

 

 

(USAA 2010-1)


--------------------------------------------------------------------------------



hold either the Depositor or the Owner Trustee accountable by reason of the
disclosure of its name and address, regardless of the source from which such
information was derived.

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

          SECTION 4.1. Prior Notice to Certificateholders with Respect to
Certain Matters. With respect to the following matters, the Owner Trustee shall
not take action unless at least 30 days before the taking of such action, the
Owner Trustee shall have notified each Certificateholder in writing of the
proposed action and each Certificateholder shall not have notified the Owner
Trustee in writing prior to the 30th day after such notice is given that such
Certificateholder has withheld consent or provided alternative direction:

 

 

 

          (a) the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is required;

 

 

 

          (b) the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is not required and such
amendment materially adversely affects the interests of the Certificateholders;

 

 

 

          (c) the amendment, change or modification of the Sale and Servicing
Agreement, or the Administration Agreement, except to cure any ambiguity or
defect or to amend or supplement any provision in a manner that would not
materially adversely affect the interests of the Certificateholders; or

 

 

 

          (d) the appointment pursuant to the Indenture of a successor Indenture
Trustee or the consent to the assignment by the Note Registrar or the Indenture
Trustee of its obligations under the Indenture or this Agreement, as applicable.

          SECTION 4.2. Action by Certificateholders with Respect to Certain
Matters. The Owner Trustee shall not have the power, except upon the direction
of the Certificateholders, to (a) except as expressly provided in the
Transaction Documents, sell the Collateral after the termination of the
Indenture in accordance with its terms, (b) remove the Administrator under the
Administration Agreement pursuant to Section 8 thereof or (c) appoint a
successor Administrator pursuant to Section 8 of the Administration Agreement.
The Owner Trustee shall take the actions referred to in the preceding sentence
only upon written instructions signed by each Certificateholder.

          SECTION 4.3. Action by Certificateholders with Respect to Bankruptcy.
To the fullest extent permitted by law, the Owner Trustee shall not have the
power to commence a voluntary Proceeding in bankruptcy relating to the Issuer
until one year and one day after the Note Balance has been reduced to zero
without the prior written approval of each Certificateholder and the delivery to
the Owner Trustee by each Certificateholder of a certificate certifying that
such Certificateholder reasonably believes that the Issuer is insolvent.

          SECTION 4.4. Restrictions on Certificateholders’ Power. No
Certificateholder shall direct the Owner Trustee to take or refrain from taking
any action if such action or inaction

 

 

 

 

8

Amended and Restated Trust Agreement

 

 

(USAA 2010-1)


--------------------------------------------------------------------------------



would be contrary to any obligation of the Issuer or the Owner Trustee under
this Agreement or any of the Transaction Documents or would be contrary to
Section 2.3, nor shall the Owner Trustee be obligated to follow any such
direction, if given.

          SECTION 4.5. Majority Control. To the extent that there is more than
one Certificateholder, except as expressly provided herein, any action which may
be taken or consent or instructions which may be given by the Certificateholders
under this Agreement may be taken by Certificateholders holding in the aggregate
a percentage of the beneficial interest in the Issuer equal to more than 50% of
the beneficial interest in the Issuer at the time of such action.

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

          SECTION 5.1. Application of Trust Funds. Distributions on the
Certificates shall be made on behalf of the Issuer in accordance with the
provisions of the Indenture and the Sale and Servicing Agreement. Subject to the
lien of the Indenture, the Owner Trustee shall promptly distribute to the
Certificateholders all other amounts (if any) received by the Owner Trustee on
behalf of the Issuer in respect of the Trust Estate. After the termination of
the Indenture in accordance with its terms, the Owner Trustee shall distribute
all amounts received (if any) by the Owner Trustee on behalf of the Issuer in
respect of the Trust Estate at the direction of the Certificateholders. If any
withholding tax is imposed on the Issuer’s payment (or allocations of income) to
a Certificateholder, such tax shall reduce the amount otherwise distributable to
the Certificateholder in accordance with this Section 5.1; provided that the
Owner Trustee shall not have an obligation to withhold any such amount if and
for so long as the Depositor is the sole Certificateholder. The Owner Trustee is
hereby authorized and directed to retain from amounts otherwise distributable to
the Certificateholders sufficient funds for the payment of any tax that is
legally owed by the Issuer (but such authorization shall not prevent the Owner
Trustee from contesting any such tax in appropriate proceedings and withholding
payment of such tax, if permitted by law, pending the outcome of such
proceedings). The amount of any withholding tax imposed with respect to a
Certificateholder shall be treated as cash distributed to such Certificateholder
at the time it is withheld by the Issuer and remitted to the appropriate taxing
authority. If there is a possibility that withholding tax is payable with
respect to a distribution (such as a distribution to a non-U.S.
Certificateholder), the Owner Trustee may in its sole discretion withhold such
amounts in accordance with this Section 5.1. If a Certificateholder wishes to
apply for a refund of any such withholding tax, the Owner Trustee shall
reasonably cooperate with such Certificateholder in making such claim so long as
such Certificateholder agrees to reimburse the Owner Trustee for any
out-of-pocket expenses incurred.

          SECTION 5.2. Method of Payment. Subject to the Indenture,
distributions required to be made to the Certificateholders on any Payment Date
and all amounts received by the Issuer or the Owner Trustee on any other date
that are payable to the Certificateholders pursuant to this Agreement or any
other Transaction Document shall be made to the Certificateholders (i) by wire
transfer, in immediately available funds, to the account of each
Certificateholder designated by such Certificateholder to the Owner Trustee and
Indenture Trustee in writing if such Certificateholder shall have provided to
the Owner Trustee and Indenture Trustee appropriate written instructions at
least five (5) Business Days prior to such Payment Date, or (ii) by check

 

 

 

 

9

Amended and Restated Trust Agreement

 

 

(USAA 2010-1)


--------------------------------------------------------------------------------



mailed to such Certificateholder at the address designated by such
Certificateholder to the Owner Trustee and Indenture Trustee in writing.

          SECTION 5.3. Sarbanes-Oxley Act. Notwithstanding anything to the
contrary herein or in any Transaction Document, the Owner Trustee shall not be
required to execute, deliver or certify in accordance with the provisions of the
Sarbanes-Oxley Act on behalf of the Issuer or any other Person, any periodic
reports filed pursuant to the Exchange Act, or any other documents pursuant to
the Sarbanes-Oxley Act.

          SECTION 5.4. Signature on Returns. Subject to Section 2.6, the
Certificateholders shall sign on behalf of the Issuer the tax returns of the
Issuer, unless applicable law requires the Owner Trustee to sign such documents,
in which case such documents shall be signed by the Owner Trustee at the written
direction of the Certificateholders.

          SECTION 5.5. Accounting and Reports to Noteholders,
Certificateholders, Internal Revenue Service and Others. The Issuer shall, based
on information provided by or on behalf of the Depositor, (a) maintain (or cause
to be maintained) the books of the Issuer on a calendar year basis and the
accrual method of accounting, (b) deliver (or cause to be delivered) to each
Certificateholder, as may be required by the Code and applicable Treasury
Regulations, such information as may be required to enable each
Certificateholder to prepare its federal and State income tax returns, (c)
prepare (or cause to be prepared), file (or cause to be filed) such tax returns
relating to the Issuer (including a partnership information return, IRS Form
1065 if the Issuer is treated as a partnership for federal income tax purposes)
and make such elections as may from time to time be required or appropriate
under any applicable State or federal statute or rule or regulation thereunder
so as to prevent the Issuer from being taxed as a corporation, (d) cause such
tax returns to be signed in the manner required by law and (e) collect or cause
to be collected any withholding tax as described in and in accordance with
Section 5.1 with respect to income or distributions to Certificateholders. If
the Issuer is treated as a partnership for federal tax purposes the Issuer shall
elect under Section 1278 of the Code to include in income currently any market
discount that accrues with respect to the Receivables. The Issuer shall not make
the election provided under Section 754 of the Code.

ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

          SECTION 6.1. General Authority. The Owner Trustee is authorized and
directed to execute and deliver on behalf of the Issuer (i) the Transaction
Documents to which the Issuer is named as a party, (ii) each certificate or
other document attached as an exhibit to or contemplated by the Transaction
Documents to which the Issuer or the Owner Trustee is named as a party and (iii)
(provided proper written instruction is received under this Article VI) any
amendment thereto, in each case, in such form as the Depositor shall approve, as
evidenced conclusively by the Owner Trustee’s execution thereof, and the Owner
Trustee is further authorized, at the written direction of the Depositor, to
direct the Indenture Trustee to authenticate and deliver Class A-1 Notes in the
aggregate principal amount of $252,000,000, Class A-2 Notes in the aggregate
principal amount of $179,000,000, Class A-3 Notes in the aggregate principal
amount of $399,000,000, Class A-4 Notes in the aggregate principal amount

 

 

 

 

10

Amended and Restated Trust Agreement

 

 

(USAA 2010-1)


--------------------------------------------------------------------------------



of $152,502,000 and Class B Notes in the aggregate principal amount of
$17,500,000. In addition to the foregoing, the Owner Trustee is authorized, but
shall not be obligated, to take all actions required of the Issuer pursuant to
the Transaction Documents. The Owner Trustee is further authorized from time to
time to take such action as the Depositor or the Administrator recommends or
directs in writing with respect to the Transaction Documents, except to the
extent that this Agreement expressly requires the consent of the
Certificateholders for such action.

          SECTION 6.2. General Duties. It shall be the duty of the Owner Trustee
to discharge (or cause to be discharged) all of its responsibilities pursuant to
the terms of this Agreement and the other Transaction Documents and to
administer the Issuer in the interest of the Certificateholders, subject to
Transaction Documents, and in accordance with the provisions of this Agreement.
Notwithstanding the foregoing, the Owner Trustee shall be deemed to have
discharged its duties and responsibilities hereunder and under the Transaction
Documents to the extent the Administrator has agreed in the Administration
Agreement to perform any act or to discharge any duty of the Issuer or the Owner
Trustee hereunder or under any Transaction Document, and the Owner Trustee shall
not be liable for the default or failure of the Administrator to carry out its
obligations under the Administration Agreement and shall have no duty to monitor
the performance of the Administrator or any other Person under the
Administration Agreement or any other document. The Owner Trustee shall have no
obligation to administer, service or collect the Receivables or to maintain,
monitor or otherwise supervise the administration, servicing or collection of
the Receivables. The Owner Trustee shall not be required to perform any of the
obligations of the Issuer under any Transaction Document that are required to be
performed by the Bank, the Servicer, the Depositor, the Administrator or the
Indenture Trustee.

          SECTION 6.3. Action upon Instruction. (a) Subject to Article IV, and
in accordance with the Transaction Documents, the Certificateholders may, by
written instruction, direct the Owner Trustee in the management of the Issuer.
Such direction may be exercised at any time by written instruction of the
Certificateholders pursuant to Article IV.

 

 

 

          (b) Subject to Section 7.1, the Owner Trustee shall not be required to
take any action hereunder or under any Transaction Document if the Owner Trustee
shall have reasonably determined or been advised by counsel that such action is
likely to result in liability on the part of the Owner Trustee or is contrary to
the terms hereof or of any Transaction Document or is otherwise contrary to law.

 

 

 

          (c) Whenever the Owner Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Agreement or any
Transaction Document or is unsure as to the application of any provision of this
Agreement or any Transaction Document or any such provision is ambiguous as to
its application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement permits any determination by the
Owner Trustee or is silent or is incomplete as to the course of action that the
Owner Trustee is required to take with respect to a particular set of facts, the
Owner Trustee shall promptly give notice (in such form as shall be appropriate
under the circumstances) to the Certificateholders requesting instruction as to
the course of action to be adopted or application of such provision, and to the
extent the Owner Trustee acts or refrains from acting in good faith in
accordance with any


 

 

 

 

11

Amended and Restated Trust Agreement

 

 

(USAA 2010-1)


--------------------------------------------------------------------------------




 

 

 

written instruction of the Certificateholders received, the Owner Trustee shall
not be liable on account of such action or inaction to any Person. If the Owner
Trustee shall not have received appropriate instruction within ten days of such
notice (or within such shorter period of time as reasonably may be specified in
such notice or may be necessary under the circumstances) it may, but shall be
under no duty to, take or refrain from taking such action, not inconsistent with
this Agreement or the Transaction Documents, as it shall deem to be in the best
interests of the Certificateholders, and shall have no liability to any Person
for such action or inaction.

 

 

 

          (d) The Owner Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Agreement, or to institute, conduct or
defend any litigation, at the request, order or direction of any
Certificateholder or any other Person, unless such Certificateholder or such
Person has offered to the Owner Trustee security or indemnity satisfactory to it
against the costs, expenses and liabilities that may be incurred by the Owner
Trustee (including, without limitation, the reasonable fees and expenses of its
counsel) therein or thereby, including such advances as the Owner Trustee shall
reasonably request.

          SECTION 6.4. No Duties Except as Specified in this Agreement or in
Instructions. The Owner Trustee shall not have any duty or obligation to manage,
make any payment with respect to, register, record, sell, dispose of, or
otherwise deal with the Trust Estate, or to otherwise take or refrain from
taking any action under, or in connection with, any document contemplated hereby
to which the Issuer or the Owner Trustee is a party, except as expressly
provided by the terms of this Agreement or in any document or written
instruction received by the Owner Trustee pursuant to Section 6.3; and no
implied duties or obligations shall be read into this Agreement or any
Transaction Document against the Owner Trustee. The Owner Trustee shall have no
responsibility for filing any financing or continuation statement in any public
office at any time or to otherwise perfect or maintain the perfection of any
security interest or Lien granted to it hereunder or to prepare or file any
Commission filing (including any filings required under the Sarbanes-Oxley Act)
for the Issuer or to record this Agreement or any Transaction Document. The
Owner Trustee nevertheless agrees that it will, at its own cost and expense,
promptly take all action as may be necessary to discharge any Liens on any part
of the Trust Estate that result from actions by, or claims against, the Owner
Trustee that are not related to the ownership or the administration of the Trust
Estate. The Owner Trustee shall have no responsibility or liability for or with
respect to the genuineness, value, sufficiency or validity of the Trust Estate.

          SECTION 6.5. No Action Except under Specified Documents or
Instructions. The Owner Trustee shall not manage, control, use, sell, dispose of
or otherwise deal with any part of the Trust Estate except (i) in accordance
with the powers granted to and the authority conferred upon the Owner Trustee
pursuant to this Agreement, (ii) in accordance with the Transaction Documents
and (iii) in accordance with any document or instruction delivered to the Owner
Trustee pursuant to Section 6.3.

          SECTION 6.6. Restrictions. The Owner Trustee shall not take any action
(a) that is inconsistent with the purposes of the Issuer set forth in Section
2.3 or (b) that, to the actual knowledge of a Responsible Officer of the Owner
Trustee, would (i) affect the treatment of the Notes as indebtedness for federal
income, state and local income, franchise and value added tax

 

 

 

 

12

Amended and Restated Trust Agreement

 

 

(USAA 2010-1)


--------------------------------------------------------------------------------



purposes, (ii) be deemed to cause a taxable exchange of the Notes for federal
income or state income or franchise tax purposes or (iii) cause the Issuer or
any portion thereof to be treated as an association or publicly traded
partnership taxable as a corporation for federal income, state and local income
or franchise tax purposes. The Certificateholders shall not direct the Owner
Trustee to take action that would violate the provisions of this Section 6.6
(and, in the event any such direction is given by the Certificateholders to the
Owner Trustee, the Owner Trustee shall not be obligated to follow such
direction).

ARTICLE VII

CONCERNING OWNER TRUSTEE

          SECTION 7.1. Acceptance of Trusts and Duties. The Owner Trustee
accepts the trusts hereby created and agrees to perform its duties hereunder
with respect to such trusts but only upon the terms of this Agreement. The Owner
Trustee also agrees to disburse all moneys actually received by it constituting
part of the Trust Estate upon the terms of the Transaction Documents and this
Agreement. The Owner Trustee shall not be personally liable or accountable
hereunder or under any Transaction Document under any circumstances
notwithstanding anything herein or in the Transaction Documents to the contrary,
except (i) for its own willful misconduct, bad faith or negligence, (ii) in the
case of the inaccuracy of any representation or warranty, expressly made by the
Owner Trustee in its individual capacity or any representation or warranty made
by the Owner Trustee in accordance with Section 11.13 or 11.14, (iii) for
liabilities arising from the failure of the Owner Trustee to perform obligations
expressly undertaken by it in the third sentence of Section 6.4 or (iv) for
taxes, fees or other charges on, based on or measured by, any fees, commissions
or compensation received by the Owner Trustee. In particular, but not by way of
limitation of the foregoing:

 

 

 

          (i) The Owner Trustee shall not be personally liable for any error of
judgment made in good faith by any of its officers or employees unless it is
proved that such Persons were negligent in ascertaining the pertinent facts;

 

 

 

          (ii) No provision of this Agreement shall require the Owner Trustee to
expend or risk its personal funds or otherwise incur any financial liability in
the exercise of its rights or powers hereunder;

 

 

 

          (iii) Under no circumstances shall the Owner Trustee be personally
liable for any representation, warranty, covenant, obligation or indebtedness of
the Issuer; and

 

 

 

          (iv) The Owner Trustee shall not be personally responsible for or in
respect of the validity or sufficiency of this Agreement or for the due
execution hereof by any Person other than the Owner Trustee.

          SECTION 7.2. Furnishing of Documents. The Owner Trustee shall furnish
to any Certificateholder promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Transaction Documents.

 

 

 

 

13

Amended and Restated Trust Agreement

 

 

(USAA 2010-1)


--------------------------------------------------------------------------------



          SECTION 7.3. Representations and Warranties. Wells Fargo hereby
represents and warrants to the Depositor for the benefit of the
Certificateholders, that:

 

 

 

          (a) It is a national banking association validly existing in good
standing under the federal laws of the United States of America and having an
office within the State of Delaware. It has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement.

 

 

 

          (b) It has taken all corporate action necessary to authorize the
execution and delivery by it of this Agreement, and this Agreement will be
executed and delivered by one of its officers who is duly authorized to execute
and deliver this Agreement on its behalf.

 

 

 

          (c) This Agreement constitutes a legal, valid and binding obligation
of the Owner Trustee, enforceable against the Owner Trustee in accordance with
its terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors of banks generally and to
equitable limitations on the availability of specific remedies.

 

 

 

          (d) Neither the execution nor the delivery by it of this Agreement,
nor the consummation by it of the transactions contemplated hereby nor
compliance by it with any of the terms or provisions hereof will contravene any
federal or Delaware law, governmental rule or regulation governing the banking
or trust powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.

          SECTION 7.4. Reliance; Advice of Counsel. (a) The Owner Trustee shall
incur no personal liability to anyone in acting upon any signature, instrument,
notice, resolution, request, consent, order, certificate, report, opinion, bond
or other document or paper believed by it to be genuine and believed by it to be
signed by the proper party or parties. The Owner Trustee may accept a certified
copy of a resolution of the board of directors or other governing body of any
corporate party as conclusive evidence that such resolution has been duly
adopted by such body and that the same is in full force and effect. As to any
fact or matter the method of the determination of which is not specifically
prescribed herein, the Owner Trustee may for all purposes hereof rely on a
certificate, signed by the president or any vice president or by the treasurer,
secretary or other Authorized Officers or Responsible Officers of the relevant
party, as to such fact or matter, and such certificate shall constitute full
protection to the Owner Trustee for any action taken or omitted to be taken by
it in good faith in reliance thereon.

 

 

 

          (b) In the exercise or administration of the trusts hereunder and in
the performance of its duties and obligations under this Agreement or the
Transaction Documents, the Owner Trustee (i) may act directly or through its
agents or attorneys pursuant to agreements entered into with any of them, but
the Owner Trustee shall not be personally liable for the conduct or misconduct
of such agents, custodians, nominees (including Persons acting under a power of
attorney) or attorneys selected with reasonable care and (ii) may consult with
counsel, accountants and other skilled Persons


 

 

 

 

14

Amended and Restated Trust Agreement

 

 

(USAA 2010-1)


--------------------------------------------------------------------------------




 

 

 

knowledgeable in the relevant area to be selected with reasonable care and
employed by it at the expense of the Issuer. The Owner Trustee shall not be
personally liable for anything done, suffered or omitted in good faith by it in
accordance with the written opinion or advice of any such counsel, accountants
or other such Persons.

          SECTION 7.5. Not Acting in Individual Capacity. Except as provided in
this Article VII, in accepting the trusts hereby created, Wells Fargo acts
solely as the Owner Trustee hereunder and not in its individual capacity and all
Persons having any claim against the Owner Trustee by reason of the transactions
contemplated by this Agreement or any Transaction Document shall look only to
the Trust Estate for payment or satisfaction thereof.

          SECTION 7.6. The Owner Trustee May Own Notes. Wells Fargo in its
individual or any other capacity may become the owner or pledgee of Notes, and
may deal with the Depositor, the Indenture Trustee, the Administrator and their
respective Affiliates in banking transactions with the same rights as it would
have if it were not the Owner Trustee, and the Depositor, the Indenture Trustee,
the Administrator and their respective Affiliates may maintain normal commercial
banking relationships with the Owner Trustee and its Affiliates.

ARTICLE VIII

COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE

          SECTION 8.1. The Owner Trustee’s Compensation. The Depositor shall
cause the Servicer to agree to pay to Wells Fargo pursuant to Section 3.11 of
the Sale and Servicing Agreement from time to time compensation for all services
rendered by Wells Fargo under this Agreement pursuant to a fee letter between
the Servicer and the Owner Trustee (which compensation shall not be limited by
any provision of law in regard to the compensation of a trustee of an express
trust). The Servicer, pursuant to Section 3.11 of the Sale and Servicing
Agreement and the fee letter between the Servicer and the Owner Trustee, shall
reimburse Wells Fargo upon its request for all reasonable expenses,
disbursements and advances incurred or made by Wells Fargo in accordance with
any provision of this Agreement (including the reasonable compensation, expenses
and disbursements of such agents, experts and counsel as Wells Fargo may employ
in connection with the exercise and performance of its rights and its duties
hereunder), except any such expense as may be attributable to its willful
misconduct, negligence (other than an error in judgment) or bad faith. To the
extent not paid by the Servicer, such fees and reasonable expenses shall be paid
in accordance with Section 4.4 of the Sale and Servicing Agreement or Section
5.4(b) of the Indenture, as applicable.

          SECTION 8.2. Indemnification. The Depositor shall cause the Servicer
to agree to indemnify the Owner Trustee in its individual capacity and as
trustee and its successors, assigns, directors, officers, employees and agents
(the “Indemnified Parties”) from and against, any and all loss, liability,
expense, tax, penalty or claim (including reasonable legal fees and expenses) of
any kind and nature whatsoever which may at any time be imposed on, incurred by,
or asserted against Wells Fargo in its individual capacity and as trustee or any
Indemnified Party in any way relating to or arising out of this Agreement, the
Transaction Documents, the Trust Estate, the administration of the Trust Estate
or the action or inaction of the Owner Trustee hereunder; provided, however,
that neither the Depositor nor the Servicer shall be liable for or required to

 

 

 

 

15

Amended and Restated Trust Agreement

 

 

(USAA 2010-1)


--------------------------------------------------------------------------------



indemnify Wells Fargo from and against any of the foregoing expenses arising or
resulting from (i) Wells Fargo’s own willful misconduct, bad faith or
negligence, (ii) the inaccuracy of any representation or warranty contained in
Sections 7.3, or made pursuant to Sections 11.13 and 11.14, expressly made by
the Owner Trustee in its individual capacity, (iii) liabilities arising from the
failure of the Owner Trustee to perform obligations expressly undertaken by it
in the third sentence of Section 6.4 or (iv) taxes, fees or other charges on,
based on or measured by, any fees, commissions or compensation received by the
Owner Trustee. To the extent not paid by the Servicer, such indemnification
shall be paid in accordance with Section 4.4 of the Sale and Servicing Agreement
or Section 5.4(b) of the Indenture, as applicable.

          SECTION 8.3. Payments to the Owner Trustee. Any amounts paid to the
Owner Trustee pursuant to this Article VIII and the Sale and Servicing Agreement
shall be deemed not to be a part of the Trust Estate immediately after such
payment.

ARTICLE IX

TERMINATION OF TRUST AGREEMENT

          SECTION 9.1. Dissolution of the Issuer. The Issuer shall wind up and
dissolve upon the later of (a) the final distribution by the Owner Trustee of
all moneys or other property or proceeds of the Trust Estate in accordance with
the terms of the Indenture, the Sale and Servicing Agreement and Article V and
(b) the discharge of the Indenture in accordance with Article IV of the
Indenture. The bankruptcy, liquidation, dissolution, death or incapacity of any
Certificateholder shall not (x) operate to terminate this Agreement or the
Issuer, nor (y) entitle any such Certificateholder’s legal representatives or
heirs to claim an accounting or to take any action or Proceeding in any court
for a partition or winding up of all or any part of the Issuer or Trust Estate
nor (z) otherwise affect the rights, obligations and liabilities of the parties
hereto.

          SECTION 9.2. Winding Up of the Issuer. Upon dissolution of the Issuer,
the Owner Trustee shall, at the written direction of the Administrator, wind up
the business and affairs of the Issuer as required by Section 3808 of the
Statutory Trust Statute. Upon the satisfaction and discharge of the Indenture,
and receipt of a certificate from the Indenture Trustee stating that all
Noteholders have been paid in full and that the Indenture Trustee is aware of no
claims remaining against the Issuer in respect of the Indenture and the Notes,
the Owner Trustee, in the absence of actual knowledge of any other claim against
the Issuer and at the written direction of the Certificateholders, shall be
deemed to have made reasonable provision to pay all claims and obligations
(including conditional, contingent or unmatured obligations) for purposes of
Section 3808(e) of the Statutory Trust Statute and shall cause the Certificate
of Trust to be cancelled by filing a certificate of cancellation with the
Delaware Secretary of State in accordance with the provisions of Section 3810 of
the Statutory Trust Statute, at which time the Issuer shall terminate and this
Agreement (other than Article VIII) shall be of no further force or effect.

          SECTION 9.3. Limitations on Termination. Except as provided in Section
9.1, neither the Depositor nor any Certificateholder shall be entitled to
revoke, dissolve or terminate the Issuer.

 

 

 

 

16

Amended and Restated Trust Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



ARTICLE X

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL
OWNER TRUSTEES

          SECTION 10.1. Eligibility Requirements for the Owner Trustee. The
Owner Trustee shall at all times be a bank (i) authorized to exercise corporate
trust powers, (ii) having a combined capital and surplus of at least $50,000,000
and (iii) subject to supervision or examination by Federal or state authorities.
If such bank shall publish reports of condition at least annually, pursuant to
law or to the requirements of the aforesaid supervising or examining authority,
then for the purpose of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. The Owner Trustee shall at
all times be an institution satisfying the provisions of Section 3807(a) of the
Statutory Trust Statute. In case at any time the Owner Trustee shall cease to be
eligible in accordance with the provisions of this Section, the Owner Trustee
shall resign immediately in the manner and with the effect specified in Section
10.2.

          SECTION 10.2. Resignation or Removal of the Owner Trustee. The Owner
Trustee may at any time resign and be discharged from the trusts hereby created
by giving written notice thereof to the Depositor, the Administrator, the
Servicer, the Indenture Trustee and each Certificateholder. Upon receiving such
notice of resignation, the Depositor and the Administrator, acting jointly,
shall promptly appoint a successor Owner Trustee which satisfies the eligibility
requirements set forth in Section 10.1 by written instrument, in duplicate, one
copy of which instrument shall be delivered to the resigning Owner Trustee and
one copy to the successor Owner Trustee. If no successor Owner Trustee shall
have been so appointed and have accepted appointment within 30 days after the
giving of such notice of resignation, the resigning Owner Trustee may petition
any court of competent jurisdiction for the appointment of a successor Owner
Trustee; provided, however, that such right to appoint or to petition for the
appointment of any such successor shall in no event relieve the resigning Owner
Trustee from any obligations otherwise imposed on it under the Transaction
Documents until such successor has in fact assumed such appointment.

          If at any time the Owner Trustee shall cease to be eligible in
accordance with the provisions of Section 10.1 and shall fail to resign after
written request therefor by the Depositor or the Administrator, or if at any
time the Owner Trustee shall be legally unable to act, or shall be adjudged
bankrupt or insolvent, or a receiver of the Owner Trustee or of its property
shall be appointed, or any public officer shall take charge or control of the
Owner Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Depositor or the Administrator may remove
the Owner Trustee. If the Depositor or the Administrator shall remove the Owner
Trustee under the authority of the immediately preceding sentence, the Depositor
and the Administrator, acting jointly, shall promptly appoint a successor Owner
Trustee by written instrument, in duplicate, one copy of which instrument shall
be delivered to the outgoing Owner Trustee so removed and one copy to the
successor Owner Trustee and shall pay all fees owed to the outgoing Owner
Trustee.

          Any resignation or removal of the Owner Trustee and appointment of a
successor Owner Trustee pursuant to any of the provisions of this Section 10.2
shall not become effective until

 

 

 

 

17

Amended and Restated Trust Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



acceptance of appointment by the successor Owner Trustee pursuant to Section
10.3 and payment of all fees and expenses owed to the outgoing Owner Trustee.
The Depositor shall provide (or shall cause to be provided) notice of such
resignation or removal of the Owner Trustee to each of the Rating Agencies and
the Indenture Trustee.

          SECTION 10.3. Successor Owner Trustee. Any successor Owner Trustee
appointed pursuant to Section 10.2 shall execute, acknowledge and deliver to the
Depositor, the Administrator and to its predecessor Owner Trustee an instrument
accepting such appointment under this Agreement, and thereupon the resignation
or removal of the predecessor Owner Trustee shall become effective and such
successor Owner Trustee, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor under this Agreement, with like effect as if originally named as the
Owner Trustee. The predecessor Owner Trustee shall upon payment of its fees and
expenses deliver to the successor Owner Trustee all documents and statements and
monies held by it under this Agreement; and the Depositor and the predecessor
Owner Trustee shall execute and deliver such instruments and do such other
things as may reasonably be required for fully and certainly vesting and
confirming in the successor Owner Trustee all such rights, powers, duties and
obligations.

          No successor Owner Trustee shall accept appointment as provided in
this Section 10.3 unless at the time of such acceptance such successor Owner
Trustee shall be eligible pursuant to Section 10.1.

          Upon acceptance of appointment by a successor Owner Trustee pursuant
to this Section 10.3, the Depositor shall mail (or shall cause to be mailed)
notice of the successor of such Owner Trustee to each Certificateholder,
Indenture Trustee, the Noteholders and each of the Rating Agencies. If the
Depositor shall fail to mail (or cause to be mailed) such notice within 10 days
after acceptance of appointment by the successor Owner Trustee, the successor
Owner Trustee shall cause such notice to be mailed at the expense of the
Depositor.

          SECTION 10.4. Merger or Consolidation of the Owner Trustee. Any
corporation into which the Owner Trustee may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Owner Trustee shall be a party, or any
corporation succeeding to all or substantially all of the corporate trust
business of the Owner Trustee, shall, without the execution or filing of any
instrument or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding, be the successor of the Owner Trustee
hereunder; provided, that such corporation shall be eligible pursuant to Section
10.1; and provided, further that the Owner Trustee shall mail notice of such
merger or consolidation to the Depositor, the Administrator and the Rating
Agencies.

          SECTION 10.5. Appointment of Co-Trustee or Separate Trustee.
Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust Estate may at the time be located, the Depositor and the Owner
Trustee acting jointly shall have the power and shall execute and deliver all
instruments to appoint one or more Persons approved by the Owner Trustee to act
as co-trustee, jointly with the Owner Trustee, or separate trustee or separate
trustees, of all or any

 

 

 

 

18

Amended and Restated Trust Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



part of the Trust Estate, and to vest in such Person, in such capacity, such
title to the Issuer, or any part thereof, and, subject to the other provisions
of this Section, such powers, duties, obligations, rights and trusts as the
Depositor and the Owner Trustee may consider necessary or desirable. If the
Depositor shall not have joined in such appointment within 15 days after the
receipt by it of a request so to do, the Owner Trustee alone shall have the
power to make such appointment. No co-trustee or separate trustee under this
Agreement shall be required to meet the terms of eligibility as a successor
trustee pursuant to Section 10.1 and no notice of the appointment of any
co-trustee or separate trustee shall be required pursuant to Section 10.3.

          Each separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:

 

 

 

          (i) all rights, powers, duties and obligations conferred or imposed
upon the Owner Trustee shall be conferred upon and exercised or performed by the
Owner Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Owner Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed, the Owner Trustee shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Issuer or any portion thereof
in any such jurisdiction) shall be exercised and performed singly by such
separate trustee or co-trustee, but solely at the direction of the Owner
Trustee;

 

 

 

          (ii) no trustee under this Agreement shall be personally liable by
reason of any act or omission of any other trustee under this Agreement; and

 

 

 

          (iii) the Depositor and the Owner Trustee acting jointly may at any
time accept the resignation of or remove any separate trustee or co-trustee.

          Any notice, request or other writing given to the Owner Trustee shall
be deemed to have been given to each of the then separate trustees and
co-trustees, as effectively as if given to each of them. Every instrument
appointing any separate trustee or co-trustee shall refer to this Agreement and
the conditions of this Article X. Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Owner
Trustee or separately, as may be provided therein, subject to all the provisions
of this Agreement, specifically including every provision of this Agreement
relating to the conduct of, affecting the liability of, or affording protection
to, the Owner Trustee. Each such instrument shall be filed with the Owner
Trustee and copies thereof given to the Depositor and the Administrator.

          Any separate trustee or co-trustee may at any time appoint the Owner
Trustee, its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name. If any separate trustee or co-trustee
shall become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner

 

 

 

 

19

Amended and Restated Trust Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee. The Owner Trustee shall have no obligation to determine
whether a co-trustee or separate trustee is legally required in any jurisdiction
in which any part of the Trust Estate may be located.

ARTICLE XI

MISCELLANEOUS

          SECTION 11.1. Amendments. (a) Any term or provision of this Agreement
may be amended by the Depositor and the Owner Trustee without the consent of the
Indenture Trustee, any Noteholder, the Issuer or any other Person subject to
subsections (e) and (f) of this Section 11.1 and the satisfaction of one of the
following conditions:

 

 

 

          (i) the Depositor delivers an Opinion of Counsel to the Indenture
Trustee to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders;

 

 

 

          (ii) the Depositor delivers an Officer’s Certificate of the Depositor
to the Indenture Trustee to the effect that such amendment will not materially
and adversely affect the interests of the Noteholders; or

 

 

 

          (iii) the Depositor delivers to the Indenture Trustee written
confirmation from each Rating Agency that such amendment will not cause it to
downgrade, qualify or withdraw its rating assigned to any of the Notes;


 

 

 

          (b) Subject to subsections (e) and (f) of this Section 11.1, any term
or provision of this Agreement may be amended by the Depositor and the Owner
Trustee, without the consent of the Indenture Trustee, any Noteholder, the
Issuer or any other Person to add, modify or eliminate any provisions as may be
necessary or advisable in order to enable the Depositor, the Servicer or any of
their Affiliates to comply with or obtain more favorable treatment under any law
or regulation or any accounting rule or principle (whether now or in the
future), it being a condition to any such amendment that the Rating Agency
Condition shall have been satisfied.

 

 

 

          (c) Subject to subsections (e) and (f) of this Section 11.1, this
Agreement may also be amended from time to time by the Depositor and the Owner
Trustee, with the consent of the Holders of Notes evidencing not less than a
majority of the aggregate principal amount of the Outstanding Notes of the
Controlling Class, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders. It will not be necessary
to obtain the consent of the Noteholders to approve the particular form of any
proposed amendment or consent, but it will be sufficient if such consent
approves the substance thereof. The manner of obtaining such consents (and any
other consents of Noteholders provided for in this Agreement) and of evidencing
the authorization of the execution thereof by Noteholders will be subject to
such reasonable requirements as the Indenture Trustee may prescribe, including
the establishment of record dates pursuant to the Note Depository Agreement.


 

 

 

 

20

Amended and Restated Trust Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------




 

 

 

          (d) Prior to the execution of any amendment to this Agreement, the
Depositor shall provide written notification of the substance of such amendment
to each Rating Agency and the Owner Trustee; and promptly after the execution of
any such amendment or consent, the Depositor shall furnish a copy of such
amendment or consent to each Rating Agency, the Owner Trustee and the Indenture
Trustee. Any written confirmation received from any Rating Agency that an
amendment will not cause it to downgrade, qualify or withdraw its rating on the
Notes shall not create any presumption that such amendment does not materially
and adversely affect the interests of the Noteholders.

 

 

 

          (e) Prior to the execution of any amendment to this Agreement, the
Owner Trustee shall be entitled to receive and conclusively rely upon an Opinion
of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement and that all conditions precedent to the execution
and delivery of such amendment have been satisfied. The Owner Trustee may, but
shall not be obligated to, enter into any such amendment which materially and
adversely affects the Owner Trustee’s own rights, privileges, indemnities,
duties or obligations under this Agreement, the Transaction Documents or
otherwise. Prior to the execution of any amendment to this Agreement without the
consent of the Owner Trustee and Indenture Trustee, as applicable, such Person
shall be entitled to receive an Opinion of Counsel to the effect that such
amendment shall not materially and adversely affect the Owner Trustee’s or
Indenture Trustee’s, as applicable, own rights, privileges, indemnities, duties
or obligations under this Agreement; provided that such Opinion of Counsel shall
not be given by counsel that is also an employee of the Depositor, the Servicer
or their respective Affiliates. Furthermore, notwithstanding anything to the
contrary herein, this Agreement may not be amended in any way that would
materially and adversely affect the Owner Trustee’s own rights, privileges,
indemnities, duties or obligations under this Agreement, the Transaction
Documents or otherwise without the prior written consent of such Person.

 

 

 

          (f) Notwithstanding any provision of this Section 11.1 to the
contrary, the permitted activities of the Issuer may be significantly changed
only with the approval of the Holders of at least a majority of the Notes held
by entities other than the Depositor, its Affiliates and its agents.

          SECTION 11.2. No Legal Title to Trust Estate in Certificateholders. No
Certificateholder shall have legal title to any part of the Trust Estate. Each
Certificateholder shall be entitled to receive distributions with respect to its
undivided beneficial interest therein only in accordance with Articles V and IX.
No transfer, by operation of law or otherwise, of any right, title or interest
of a Certificateholder to and in its ownership interest in the Trust Estate
shall operate to terminate this Agreement or the trusts hereunder or entitle any
transferee to an accounting or to the transfer to it of legal title to any part
of the Trust Estate.

          SECTION 11.3. Limitations on Rights of Others. The provisions of this
Agreement are solely for the benefit of the Owner Trustee, the Depositor, the
Administrator, the Certificateholders and, to the extent expressly provided
herein, the Indenture Trustee and the Noteholders, and nothing in this
Agreement, whether express or implied, shall be construed to

 

 

 

 

21

Amended and Restated Trust Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



give to any other Person any legal or equitable right, remedy or claim in the
Trust Estate or under or in respect of this Agreement or any covenants,
conditions or provisions contained herein.

          SECTION 11.4. Notices. (a) Unless otherwise expressly specified or
permitted by the terms hereof, all notices shall be in writing and shall be
deemed given by facsimile with receipt acknowledged by the recipient thereof or
upon receipt personally delivered, delivered by overnight courier or mailed
certified mail, return receipt requested, if to the Owner Trustee, addressed as
specified on Schedule II to the Sale and Servicing Agreement; or, as to each
party, at such other address as shall be designated by such party in a written
notice to each other party.

 

 

 

          (b) Any notice required or permitted to be given to any
Certificateholder shall be given by first-class mail, postage prepaid, at the
address of such Certificateholder as shall be designated by such party in a
written notice to each other party. Any notice so mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not such Certificateholder receives such notice.

          SECTION 11.5. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

          SECTION 11.6. Separate Counterparts. This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

          SECTION 11.7. Successors and Assigns. All covenants and agreements
contained herein shall be binding upon, and inure to the benefit of, the
Depositor, the Owner Trustee and its successors and each Certificateholder and
its successors and permitted assigns, all as herein provided. Any request,
notice, direction, consent, waiver or other instrument or action by a
Certificateholder shall bind the successors and assigns of such
Certificateholder.

          SECTION 11.8. No Petition. (a) Each of the Owner Trustee, by entering
into this Agreement, the Depositor, each Certificateholder, by accepting a
Certificate, and the Indenture Trustee and each Noteholder or Note Owner by
accepting the benefits of this Agreement, hereby covenants and agrees that prior
to the date which is one year and one day after payment in full of all
obligations of each Bankruptcy Remote Party in respect of all securities issued
by the Bankruptcy Remote Parties (i) such party shall not authorize any
Bankruptcy Remote Party to commence a voluntary winding-up or other voluntary
case or other Proceeding seeking liquidation, reorganization or other relief
with respect to such Bankruptcy Remote Party or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official with respect to such Bankruptcy Remote Party
or any substantial part of its property or to consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other Proceeding commenced against such Bankruptcy Remote Party, or to
make a general assignment for the benefit of, its creditors generally, any party
hereto or any other creditor of such Bankruptcy Remote Party, and (ii) such

 

 

 

 

22

Amended and Restated Trust Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



party shall not commence, join or institute against, with any other Person, any
Proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, arrangement, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction; provided, that the foregoing shall in
no way limit the rights of such parties to pursue any other creditor rights or
remedies that such Persons may have against the Issuer under applicable law.
Without limiting the foregoing, in no event shall the Owner Trustee authorize,
institute or join in any bankruptcy or similar Proceeding described in the
preceding sentence other than in accordance with Section 4.3.

 

 

 

          (b) The Depositor’s obligations under this Agreement are obligations
solely of the Depositor and will not constitute a claim against the Depositor to
the extent that the Depositor does not have funds sufficient to make payment of
such obligations. In furtherance of and not in derogation of the foregoing, each
of the Owner Trustee, by entering into or accepting this Agreement, each
Certificateholder, by accepting a Certificate, and the Indenture Trustee and
each Noteholder or Note Owner, by accepting the benefits of this Agreement,
hereby acknowledges and agrees that such Person has no right, title or interest
in or to the Other Assets of the Depositor. To the extent that, notwithstanding
the agreements and provisions contained in the preceding sentence, each of the
Owner Trustee, the Indenture Trustee, each Noteholder or Note Owner and each
Certificateholder either (i) asserts an interest or claim to, or benefit from,
Other Assets, or (ii) is deemed to have any such interest, claim to, or benefit
in or from Other Assets, whether by operation of law, legal process, pursuant to
applicable provisions of insolvency laws or otherwise (including by virtue of
Section 1111(b) of the Bankruptcy Code or any successor provision having similar
effect under the Bankruptcy Code), then such Person further acknowledges and
agrees that any such interest, claim or benefit in or from Other Assets is and
will be expressly subordinated to the indefeasible payment in full, which, under
the terms of the relevant documents relating to the securitization or conveyance
of such Other Assets, are entitled to be paid from, entitled to the benefits of,
or otherwise secured by such Other Assets (whether or not any such entitlement
or security interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Depositor), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. Each of the Owner Trustee, by
entering into or accepting this Agreement, each Certificateholder, by accepting
a Certificate, and the Indenture Trustee and each Noteholder or Note Owner, by
accepting the benefits of this Agreement, hereby further acknowledges and agrees
that no adequate remedy at law exists for a breach of this Section and the terms
of this Section may be enforced by an action for specific performance. The
provisions of this Section will be for the third party benefit of those entitled
to rely thereon and will survive the termination of this Agreement.

          SECTION 11.9. Headings. The headings of the various Articles and
Sections herein are for convenience of reference only and shall not define or
limit any of the terms or provisions hereof.

 

 

 

 

23

Amended and Restated Trust Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



          SECTION 11.10. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

          SECTION 11.11. [Reserved].

          SECTION 11.12. Waiver of Jury Trial. To the extent permitted by
applicable law, each party hereto irrevocably waives all right of trial by jury
in any action, Proceeding or counterclaim based on, or arising out of, under or
in connection with this Agreement, any other Transaction Document, or any matter
arising hereunder or thereunder.

          SECTION 11.13. Information Requests. The parties hereto shall provide
any information reasonably requested by the Bank, the Servicer, the Issuer, the
Depositor or any of their Affiliates at the expense of the Bank, the Servicer,
the Issuer, the Depositor or any of their Affiliates, as applicable, in order to
comply with or obtain more favorable treatment under any current or future law,
rule, regulation, accounting rule or principle.

          SECTION 11.14. Form 10-D and Form 10-K Filings. So long as the
Depositor is filing Exchange Act Reports with respect to the Issuer (i) no later
than each Payment Date, the Owner Trustee shall notify the Depositor of any Form
10-D Disclosure Item with respect to the Owner Trustee, together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably acceptable to the Depositor and (ii) no later than March 15 of each
calendar year, commencing March 15, 2011, the Owner Trustee shall notify the
Depositor in writing of any affiliations or relationships between the Owner
Trustee and any Item 1119 Party; provided, that (except as provided in the
following sentence) no such notification need be made if the affiliations or
relationships are unchanged from those provided in the notification in the prior
calendar year. Notwithstanding the foregoing, on or before March 15 of each
calendar year for so long as the Depositor is filing Exchange Act Reports with
respect to the Issuer, commencing on March 15, 2011, the Owner Trustee shall
deliver to the Depositor the certification substantially in the form attached
hereto as Exhibit B or such form as mutually agreed upon by the Depositor and
the Owner Trustee regarding any affiliations or relationships (as contemplated
in Item 1119 of Regulation AB) between the Owner Trustee and any Item 1119 Party
and any Form 10-D Disclosure Item.

          SECTION 11.15. Form 8-K Filings. So long as the Depositor is filing
Exchange Act Reports with respect to the Issuer, the Owner Trustee shall
promptly notify the Depositor, but in no event later than five (5) Business Days
after its occurrence, of any Reportable Event of which a Responsible Officer of
the Owner Trustee has actual knowledge (other than a Reportable Event described
in clause (a) or (b) of the definition thereof as to which the Depositor or the
Servicer has actual knowledge). The Owner Trustee shall be deemed to have actual
knowledge of any such event to the extent that it relates to the Owner Trustee
or any action by the Owner Trustee under this Agreement.

 

 

24

Amended and Restated Trust Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



[Remainder of Page Intentionally Left Blank]

 

 

25

Amended and Restated Trust Agreement

 

(USAA 2010-1)


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective officers hereunto duly authorized as of the
day and year first above written.

 

 

 

 

WELLS FARGO DELAWARE TRUST COMPANY,
NATIONAL ASSOCIATION, as Owner Trustee

 

 

 

 

By: 

/s/ Rosemary Kennard

 

 

--------------------------------------------------------------------------------

 

Name: Rosemary Kennard

 

Title: Vice President


 

 

S-1

Amended and Restated Trust Agreement

 

(USAA 2010-1)


--------------------------------------------------------------------------------




 

 

 

 

USAA ACCEPTANCE, LLC

 

 

 

 

By: 

/s/ Edwin T. McQuiston

 

 

--------------------------------------------------------------------------------

 

Name: Edwin T. McQuiston

 

Title: Senior Vice President and Treasurer


 

 

S-2

Amended and Restated Trust Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



EXHIBIT A

FORM OF CERTIFICATE

 

 

NUMBER

[___]% BENEFICIAL INTEREST

R-[__]

 

USAA AUTO OWNER TRUST 2010-1

CERTIFICATE

          Evidencing the [___]% beneficial interest in all of the assets of the
Issuer (as defined below), which consist primarily of motor vehicle receivables,
including motor vehicle retail installment loans that are secured by new and
used automobiles and light-duty trucks.

          (This Certificate does not represent an interest in or obligation of
USAA Acceptance, LLC, USAA Federal Savings Bank or any of their respective
Affiliates, except to the extent described below.)

          THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE RESOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR
ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS, PURSUANT TO AN EXEMPTION
THEREFROM OR IN A TRANSACTION NOT SUBJECT THERETO.

          NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE ACQUIRED OR
HELD (IN THE INITIAL ACQUISITION OR THROUGH A TRANSFER) BY OR FOR THE ACCOUNT OF
OR WITH THE ASSETS OF (A) AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3)
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”))
THAT IS SUBJECT TO TITLE I OF ERISA, (B) A PLAN SUBJECT TO SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED OR (C) ANY ENTITY WHOSE UNDERLYING
ASSETS INCLUDE PLAN ASSETS BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR A PLAN’S
INVESTMENT IN THE ENTITY.

          THIS CERTIFIES THAT [___________] is the registered owner of a [___]%
nonassessable, fully-paid beneficial interest in the Trust Estate of USAA AUTO
OWNER TRUST 2010-1, a Delaware statutory trust (the “Issuer”) formed by USAA
Acceptance, LLC, a Delaware limited liability company, as depositor (the
“Depositor”).

          The Issuer was created pursuant to a Trust Agreement dated as of
February 9, 2010 (as amended and restated as of February 24, 2010, the “Trust
Agreement”), between the Depositor and Wells Fargo Delaware Trust Company,
National Association, as owner trustee (the “Owner Trustee”), a summary of
certain of the pertinent provisions of which is set forth below. To the extent
not otherwise defined herein, the capitalized terms used herein have the
meanings

A-1

--------------------------------------------------------------------------------



assigned to them in Appendix A to the Sale and Servicing Agreement, dated as of
February 24, 2010, among the Depositor, the Issuer, The Bank of New York Mellon
as indenture trustee, and USAA Federal Savings Bank, as servicer, as the same
may be amended or supplemented from time to time.

          This Certificate is issued under and is subject to the terms,
provisions and conditions of the Trust Agreement, to which Trust Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound. The provisions and conditions of the Trust Agreement
are hereby incorporated by reference as though set forth in their entirety
herein.

          The Holder of this Certificate acknowledges and agrees that its rights
to receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Indenture, the Sale and Servicing
Agreement and the Trust Agreement, as applicable.

          THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

          By accepting this Certificate, the Certificateholder hereby covenants
and agrees that prior to the date which is one year and one day after payment in
full of all obligations of each Bankruptcy Remote Party in respect of all
securities issued by the Bankruptcy Remote Parties (i) such Person shall not
authorize such Bankruptcy Remote Party to commence a voluntary winding-up or
other voluntary case or other Proceeding seeking liquidation, reorganization or
other relief with respect to such Bankruptcy Remote Party or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect in any
jurisdiction or seeking the appointment of an administrator, a trustee,
receiver, liquidator, custodian or other similar official with respect to such
Bankruptcy Remote Party or any substantial part of its property or to consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other Proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of any
party hereto or any other creditor of such Bankruptcy Remote Party, and (ii)
such Person shall not commence or join with any other Person in commencing any
Proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction.

          By accepting and holding this Certificate (or any interest herein),
the Holder hereof shall be deemed to have represented and warranted that it is
not a Benefit Plan and is not purchasing on behalf of a Benefit Plan.

          It is the intention of the parties to the Trust Agreement that, solely
for income, franchise and value added tax purposes, (i) so long as there is a
single Certificateholder, the Issuer will be disregarded as an entity separate
from such Certificateholder, and if there is more than one Certificateholder,
the Issuer will be treated as a partnership and (ii) the Notes will be

Trust Certificate

A-2

--------------------------------------------------------------------------------



characterized as debt. By accepting this Certificate, the Certificateholder
agrees to take no action inconsistent with the foregoing intended tax treatment.

          By accepting this Certificate, the Certificateholder acknowledges that
this Certificate represents the entire beneficial interest in the Issuer only
and does not represent interests in or obligations of the Depositor, the
Servicer, the Administrator, the Owner Trustee, the Indenture Trustee or any of
their respective Affiliates and no recourse may be had against such parties or
their assets, except as expressly set forth or contemplated in this Certificate,
the Trust Agreement or any other Transaction Document.

Trust Certificate

A-3

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Issuer has caused this Certificate to be duly
executed.

 

 

 

 

 

 

 

USAA AUTO OWNER TRUST 2010-1

 

 

 

 

 

 

By: 

Wells Fargo Delaware Trust Company,

 

 

National Association, not in its individual capacity,

 

 

but solely as Owner Trustee

 

 

 

 

Dated: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

By: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

Trust Certificate

A-4

--------------------------------------------------------------------------------



OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

          This is the Certificate referred to in the within-mentioned Trust
Agreement.

 

 

 

 

WELLS FARGO DELAWARE TRUST
COMPANY, NATIONAL ASSOCIATION, not
in its individual capacity but solely as Owner Trustee

 

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

 

Authorized Signatory

Trust Certificate

A-5

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF OWNER TRUSTEE’S ANNUAL CERTIFICATION
REGARDING ITEM 1117 AND ITEM 1119 OF REGULATION AB

          Reference is made to the Form 10-K of USAA Acceptance, LLC with
respect to USAA Auto Owner Trust 2010-1 (the “Form 10-K”) for the fiscal year
ended December 31, 20[     ]. Capitalized terms used but not otherwise defined
herein shall have the respective meanings given to them in the Form 10-K.

          Wells Fargo Delaware Trust Company, National Association a national
banking association (“Wells Fargo”), does hereby certify to the Sponsor, the
Depositor and the Issuing Entity that:

          1. As of the date of the Form 10-K, there are no pending legal
proceedings against Wells Fargo or proceedings known to be contemplated by
governmental authorities against Wells Fargo that would be material to the
investors in the Notes.

          2. As of the date of the Form 10-K, there are no affiliations, as
contemplated by Item 1119 of Regulation AB, between Wells Fargo and any of USAA
Federal Savings Bank (in its capacity as Sponsor, Originator, Servicer and
Administrator), USAA Acceptance, LLC, the Indenture Trustee and the Issuing
Entity, or any affiliates of such parties.

          IN WITNESS WHEREOF, Wells Fargo has caused this certificate to be
executed in its corporate name by an officer thereunto duly authorized.

Dated: ____________, 20[     ]

 

 

 

 

WELLS FARGO DELAWARE TRUST
COMPANY, NATIONAL ASSOCIATION, as
Owner Trustee

 

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

B-1

--------------------------------------------------------------------------------